NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.



COMMON STOCK PURCHASE WARRANT

To Purchase Up To _______________ Shares of the Common Stock of



Quantum Fuel Systems Technologies Worldwide, Inc.



 

THIS IS TO CERTIFY THAT _______________, or registered assigns (the "Holder"),
is entitled, during the Exercise Period (as hereinafter defined), to purchase
from Quantum Fuel Systems Technologies Worldwide, Inc, a Delaware corporation
(the "Company"), the Warrant Stock (as hereinafter defined), in whole or in
part, at the Exercise Price (as defined below) then in effect, all on and
subject to the terms and conditions hereinafter set forth.

Definitions. As used in this Warrant, the following terms have the respective
meanings set forth below:

"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 144.

"Aggregate Exercise Price" means, with respect to a particular exercise, an
amount equal to (i) the number of shares of Common Stock being purchased upon
such exercise of this Warrant pursuant to Section 2.1, multiplied by (ii) the
Exercise Price in effect at the time of such exercise.

"Appraised Value" means, in respect of any share of Common Stock on any date
herein specified, the fair saleable value of such share of Common Stock
(determined with giving effect to the discount for (i) a minority interest or
(ii) any lack of liquidity of the Common Stock or to the fact that the Company
may have no class of equity registered under the Exchange Act) as of the last
day of the most recent fiscal month ending prior to such date specified, based
on the value of the Company on a fully-diluted basis, as determined by a
nationally recognized investment banking firm selected by the Company's Board of
Directors and having no prior relationship with the Company.

"Business Day" means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other government actions to
close.



"Change of Control" means the occurrence of any of the following in one or a
series of related transactions: (i) an acquisition after the date hereof by an
individual or legal entity or "group" (as described in Rule 13d-5(b)(1) under
the Exchange Act) of more than one half of the voting rights or equity interests
in the Company; (ii) a replacement of more than one half of the members of the
Company's board of directors that is not approved by those individuals who are
members of the board of directors on the date hereof (or other directors
previously approved by such individuals); (iii) a merger or consolidation of the
Company into a non-Public company, or a sale of more than one half of the assets
of the Company in one or a series of related transactions, unless following such
transaction or series of transactions, the holders of the Company's securities
prior to the first such transaction continue to hold at least 50 % of the voting
rights and equity interests in the surviving entity or acquirer of such assets;
(iv) a recapitalization, reorganization or other transaction involving the
Company or any Subsidiary that constitutes or results in a transfer of more than
one half of the voting rights or equity interests in the Company; (v)
consummation of a "Rule 13e-3 transaction" as defined in Rule 13e-3 under the
Exchange Act with respect to the Company.



"Closing Date" means __________, 2011.

"Commission" means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act and other federal securities laws.



"Common Stock" means (except where the context otherwise indicates) the Common
Stock, $0.02 par value per share, of the Company as constituted on the Closing
Date, and any capital stock into which such Common Stock may thereafter be
changed or converted, and shall also include (i) capital stock of the Company of
any other class (regardless of how denominated) issued to the holders of shares
of Common Stock upon any reclassification thereof which is also not preferred as
to dividends or assets on liquidation over any other class of stock of the
Company and which is not subject to redemption and (ii) shares of common stock
of any successor or acquiring corporation received by or distributed to the
holders of Common Stock of the Company in the circumstances contemplated by
Section 4.



"Current Market Price" means, in respect of any share of Common Stock on any
date herein specified,



(1) if there shall not then be a public market for the Common Stock, the higher
of



(a) the book value per share of Common Stock at such date, and



(b) the Appraised Value per share of Common Stock at such date,



or



(2) if there shall then be a public market for the Common Stock, the average of
the daily market prices for the five (5) consecutive Trading Days immediately
before such date. The daily market price for each such Trading Day shall be (i)
the closing bid price on such day on the OTC Bulletin Board or principal stock
exchange (including, without limitation, Nasdaq) on which such Common Stock is
then listed or admitted to trading, or quoted, as applicable, (ii) if no sale
takes place on such day on the OTC Bulletin Board or any such exchange, the last
reported closing bid price on such day as officially quoted on the OTC Bulletin
Board or any such exchange (including Nasdaq), (iii) if the Common Stock is not
then listed or admitted to trading on the OTC Bulletin Board or any such
exchange, the last reported closing bid price on such day in the
over-the-counter market, as furnished by the National Association of Securities
Dealers Automatic Quotation System or the National Quotation Bureau, Inc., (iv)
if neither such corporation at the time is engaged in the business of reporting
such prices, as furnished by any similar firm then engaged in such business, or
(v) if there is no such firm, as furnished by any member of FINRA selected
mutually by the holder of this Warrant and the Company or, if they cannot agree
upon such selection, as selected by two such members of FINRA, one of which
shall be selected by the holder of this Warrant and one of which shall be
selected by the Company.



"Exchange Act" means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.



"Exercise Period" means the period during which this Warrant is exercisable
pursuant to Section 2.1.



"Exercise Price" means, in respect of a share of Common Stock, $_____, subject
to adjustment pursuant to the terms of this Warrant.

"Expiration Date" means ___________, 2016.



"FINRA" means the Financial Industry Regulatory Authority, Inc., or any
successor corporation thereto.

"Other Property" has the meaning set forth in Section 4.



"Person" means any individual, sole proprietorship, partnership, joint venture,
trust, incorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, entity or government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).



"Purchase Agreement" means that certain Securities Purchase Agreement dated as
of the January ___, 2011, by and between the Company and the original holder of
this Warrant, pursuant to which this Warrant was originally issued.



"Securities Act" means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.



"Trading Day" means any day on which the primary market on which shares of
Common Stock are listed is open for trading.



"Warrants" means this Warrant and all warrants issued upon transfer, division or
combination of, or in substitution for, any thereof. All Warrants shall at all
times be identical as to terms and conditions and date, except as to the number
of shares of Common Stock for which they may be exercised.



"Warrant Stock" means up to __________ shares of Common Stock to be purchased
upon the exercise hereof, subject to adjustment as provided herein.



Exercise of Warrant.

Manner of Exercise

. From and after the first Business Day following the six month anniversary of
the Closing Date, and until 5:00 P.M., New York time, on the Expiration Date
(the "
Exercise Period
"), the Holder may, from time to time, exercise this Warrant, on any Business
Day, for all or any part of the number of shares of Warrant Stock purchasable
hereunder, subject to the terms and conditions of this Warrant.



In order to exercise this Warrant, in whole or in part, the Holder shall deliver
to the Company (whether via facsimile or otherwise) at its principal executive
office or at the office or agency designated by the Company as provided herein,
a written notice, in the form attached hereto as Exhibit A (the "Exercise
Notice"), of the Holder's election to exercise this Warrant, which shall specify
the number of shares of Warrant Stock to be purchased. Within one (1) Trading
Day following an exercise of this Warrant as aforesaid, the Holder shall deliver
payment to the Company of the Aggregate Exercise Price with respect to the
number of shares of Warrant Stock specified in such Exercise Notice as et forth
in the immediately following paragraph. The Holder shall not be required to
deliver the original of this Warrant in order to effect an exercise hereunder.
Execution and delivery of an Exercise Notice with respect to less than all of
the shares of Warrant Stock shall have the same effect as cancellation of the
original of this Warrant and issuance of a new Warrant evidencing the right to
purchase the remaining number of shares of Warrant Stock. Execution and delivery
of an Exercise Notice for all of the then-remaining shares of Warrant Stock
shall have the same effect as cancellation of the original of this Warrant after
delivery of the shares of Warrant Stock in accordance with the terms hereof.
Each Exercise Notice shall be irrevocable and executed by the Holder or its
agent or attorney.

Upon receipt of each Exercise Notice, the Company shall, as promptly as
reasonably practicable but in no event later than three (3) Trading Days
following receipt of the applicable Exercise Notice (provided that the
applicable Aggregate Exercise Price has been delivered by the Holder to the
Company by such third (3rd) Trading Day), (x) provided that the Transfer Agent
is participating in The Depository Trust Company ("DTC") Fast Automated
Securities Transfer Program and no legend is required to be placed on the shares
of Warrant Stock subject to the applicable Exercise Notice under Section 9.8 of
the Purchase Agreement, upon the request of the Holder, credit such aggregate
number of shares of Warrant Stock to which the Holder is entitled pursuant to
such exercise to the Holder's or its designee's balance account with DTC through
its Deposit/Withdrawal at Custodian system, or (y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program or a legend
is required to be placed on the shares of Warrant Stock subject to the
applicable Exercise Notice under Section 9.8 of the Purchase Agreement, execute
or cause to be executed and deliver or cause to be delivered to the Holder a
certificate or certificates representing the aggregate number of full shares of
Warrant Stock issuable upon such exercise, in each case, together with cash in
lieu of any fraction of a share as hereinafter provided. The stock certificate
or certificates so delivered shall be, to the extent possible, in such
denomination or denominations as the Holder shall reasonably request in the
applicable Exercise Notice and shall be registered in the name of the Holder or
if permitted pursuant to the terms of this Warrant such other name as shall be
designated in such Exercise Notice. The shares of Warrant Stock specified in a
particular Exercise Notice shall be deemed to have been issued, and the Holder
or any other Person so designated to be named therein shall be deemed to have
become a Holder of record of such shares for all corporate law purposes, as of
the date when the Aggregate Exercise Price therefor, is received by the Company
as described above. If this Warrant shall have been exercised in part, the
Company shall, if requested by the Holder, at the time of delivery of the
certificate or certificates representing Warrant Stock, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
shares of Common Stock called for by this Warrant, which new Warrant shall in
all other respects be identical with this Warrant, or at the request of the
Holder, appropriate notation may be made on this Warrant and the same returned
to the Holder.



Payment of the applicable Aggregate Exercise Price may be made at the option of
the Holder by: (i) certified or official bank check payable to the order of the
Company, (ii) wire transfer of immediately available funds to the account of the
Company; or (iii) in accordance with Section 5 below. All shares of Common Stock
issuable upon the exercise of this Warrant pursuant to the terms hereof shall be
validly issued and, upon payment of the Aggregate Exercise Price therefor, shall
be fully paid and nonassessable and not subject to any preemptive rights.

Fractional Shares

. The Company shall not be required to issue a fractional share of Common Stock
upon any exercise of this Warrant. As to any fraction of a share which the
Holder of one or more Warrants, the rights under which are exercised in the same
transaction, would otherwise be entitled to purchase upon such exercise, the
Company shall pay an amount in cash equal to the Current Market Price per share
of Common Stock on the date of exercise multiplied by such fraction.



Restrictions on Exercise Amount

.
Notwithstanding anything to the contrary contained in this Warrant, this Warrant
shall not be exercisable by the Holder hereof to the extent (but only to the
extent) that the Holder or any of its affiliates would beneficially own in
excess of  4.9% (the "Maximum Percentage") of the Common Stock. To the extent
the above limitation applies, the determination of whether this Warrant shall be
exercisable (vis-à-vis other convertible, exercisable or exchangeable securities
owned by the Holder or any of its affiliates) and of which such securities shall
be exercisable (as among all such securities owned by the Holder) shall, subject
to such Maximum Percentage limitation, be determined on the basis of the first
submission to the Company for conversion, exercise or exchange (as the case may
be). No prior inability to exercise this Warrant pursuant to this paragraph
shall have any effect on the applicability of the provisions of this
paragraph with respect to any subsequent determination of exercisability. For
the purposes of this paragraph, beneficial ownership and all determinations and
calculations (including, without limitation, with respect to calculations of
percentage ownership) shall be determined in accordance with Section 13(d) of
the Exchange Act and the rules and regulations promulgated thereunder. The
provisions of this paragraph shall be implemented in a manner otherwise than in
strict conformity with the terms of this paragraph to correct this paragraph (or
any portion hereof) which may be defective or inconsistent with the intended
Maximum Percentage beneficial ownership limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
Maximum Percentage limitation. The limitations contained in this paragraph shall
apply to a successor Holder of this Warrant. The holders of Common Stock shall
be third party beneficiaries of this paragraph and the Company may not waive
this paragraph without the consent of holders of a majority of its Common Stock.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding, including by
virtue of any prior conversion or exercise of convertible or exercisable
securities into Common Stock.



Transfer, Division and Combination.

Transfer

. Subject to compliance with any applicable securities laws and the conditions
set forth in Section 3.7 hereof, this Warrant and all rights hereunder are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto as
Exhibit B
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this Warrant shall promptly be cancelled. A Warrant, if
properly assigned, may be exercised by a new holder for the purchase of shares
of Warrant Stock without having a new Warrant issued.



Restrictive Legends

. Each certificate for Warrant Stock initially issued upon the exercise of this
Warrant, and each certificate for Warrant Stock issued to any subsequent
transferee of any such certificate, shall bear the legend set forth in Section
9.8 of the Purchase Agreement unless such legend is not required by the terms of
such section.



[INTENTIONALLY OMITTED]

Division and Combination; Expenses; Books

. This Warrant may be divided or combined with other Warrants upon presentation
hereof at the aforesaid office or agency of the Company, together with a written
notice specifying the names and denominations in which new Warrants are to be
issued, signed by the Holder or its agent or attorney. Subject to compliance
with Section 3.1 as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice. The Company shall prepare, issue and deliver at Holder's
expense the new Warrant or Warrants under this Section 3. The Company agrees to
maintain, at its aforesaid office or agency, books for the registration and the
registration of transfer of the Warrants.



In addition to any other rights available to a Holder, if the Company fails to
deliver to the Holder a certificate representing shares of Warrant Stock by the
third Trading Day after exercise of this Warrant in full compliance with Section
2.1, and if after such third Trading Day the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the shares of Warrant Stock that the Holder anticipated
receiving from the Company, then the Company shall, within three Trading Days
after the Holder's request and in the Holder's discretion, either (i) pay cash
to the Holder in an amount equal to the Holder's total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
"Buy-In Price"), at which point the Company's obligation to deliver such
certificate (and to issue such Common Stock) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such Common Stock and pay cash to the Holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Price on the date of the event
giving rise to the Company's obligation to deliver such certificate.

The Company's obligations to issue and deliver shares of Warrant Stock in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of shares of Warrant
Stock. Nothing herein shall limit a Holder's right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company's failure to timely deliver certificates representing shares of Common
Stock upon exercise of the Warrant as required pursuant to the terms hereof.

Charges, Taxes and Expenses

. Issuance and delivery of certificates for shares of Common Stock upon exercise
of this Warrant shall be made without charge to the Holder for any issue or
transfer tax, withholding tax, transfer agent fee or other incidental tax or
expense in respect of the issuance of such certificates, all of which taxes and
expenses shall be paid by the Company; provided, however, that the Company shall
not be required to pay any tax which may be payable in respect of any transfer
involved in the registration of any certificates for shares of Warrant Stock or
Warrants in a name other than that of the Holder or an Affiliate thereof. The
Holder shall be responsible for all other tax liability that may arise as a
result of holding or transferring this Warrant or receiving shares of Warrant
Stock upon exercise hereof.



Transfer Restrictions

. If, at the time of the surrender of this Warrant in connection with any
transfer of this Warrant, the transfer of this Warrant shall not be registered
pursuant to an effective registration statement under the Securities Act and
under applicable state securities or blue sky laws, the Company may require, as
a condition of allowing such transfer (i) that the Holder or transferee of this
Warrant, as the case may be, furnish to the Company a written opinion of counsel
(which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that such transfer may be made
without registration under the Securities Act and under applicable state
securities or blue sky laws, (ii) that the holder or transferee execute and
deliver to the Company an investment letter substantially in form of
Exhibit C
attached hereto and (iii) that the transferee be an "accredited investor" as
defined in Rule 501(a) promulgated under the Securities Act.



Adjustments. The number of shares of Common Stock for which this Warrant is
exercisable, and the price at which such shares may be purchased upon exercise
of this Warrant, shall be subject to adjustment from time to time as set forth
in this Section 4.

Stock Dividends, Subdivisions and Combinations

. If at any time while this Warrant is outstanding the Company shall:



(i) declare a dividend or make a distribution on its outstanding shares of
Common Stock in shares of Common Stock;

(ii) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock; or

(iii) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock, then:

(1) the number of shares of Common Stock acquirable upon exercise of this
Warrant immediately after the occurrence of any such event shall be adjusted to
equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock that would have been acquirable under this
Warrant immediately prior to the record date for such dividend or distribution
or the effective date of such subdivision or combination would own or be
entitled to receive after such record date for such dividend or distribution or
the effective date of such subdivision or combination, as applicable, and

(2) the Exercise Price then in effect shall be adjusted to equal:



(A) the Exercise Price in effect at the time of the record date for such
dividend or distribution or the effective date of such subdivision or
combination, multiplied by the number of shares of Common Stock into which this
Warrant is exercisable immediately prior to the adjustment, divided by



(B) the number of shares of Common Stock into which this Warrant is exercisable
immediately after such adjustment.



Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clauses (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.



Certain Other Distributions

. If at any time while this Warrant is outstanding the Company shall cause all
of the holders of its Common Stock to be entitled to receive any dividend or
other distribution of:



(i) cash,

(ii) any evidences of its indebtedness, any shares of stock of any class or any
other securities or property or assets of any nature whatsoever (other than cash
or additional shares of Common Stock as provided in Section 4.1 hereof), or

(iii) any warrants or other rights to subscribe for or purchase any evidences of
its indebtedness, any shares of stock of any class or any other securities or
property or assets of any nature whatsoever (in each case set forth in
subparagraphs 4.2(i), 4.2(ii) and 4.2(iii) hereof, the "Distributed Property"),

then upon any exercise of this Warrant that occurs after the record date for
such dividend or other distribution, the holder of this Warrant shall be
entitled to receive, in addition to the shares of Warrant Stock, the Distributed
Property that such holder would have been entitled to receive in respect of such
number of shares of Warrant Stock had the holder been the record holder of such
shares of Warrant Stock as of such record date. Such distribution shall be made
whenever any such exercise is made. A reclassification of the Common Stock
(other than a change in par value, or from par value to no par value or from no
par value to par value) into shares of Common Stock and shares of any other
class of stock shall be deemed a distribution by the Corporation to the holders
of its Common Stock of such shares of such other class of stock within the
meaning of this Section 4.2 and, if the outstanding shares of Common Stock shall
be changed into a larger or smaller number of shares of Common Stock as a part
of such reclassification, such change shall be deemed a subdivision or
combination, as the case may be, of the outstanding shares of Common Stock
within the meaning of Section 4.1.

Other Provisions Applicable to Adjustments

. The following provisions shall be applicable to the making of adjustments of
the number of shares of Common Stock into which this Warrant is exercisable and
the Exercise Price adjustment provided for in Section 4:



When Adjustments to Be Made

. The adjustments required by Section 4 shall be made whenever and as often as
any specified event requiring an adjustment shall occur, except that any that
would otherwise be required may be postponed (except in the case of a
subdivision or combination of shares of the Common Stock, as provided for in
Section 4.1) up to, but not beyond the date of exercise if such adjustment
either by itself or with other adjustments not previously made adds or subtracts
less than 1% of the shares of Common Stock into which this Warrant is
exercisable immediately prior to the making of such adjustment. Any adjustment
representing a change of less than such minimum amount (except as aforesaid)
which is postponed shall be carried forward and made as soon as such adjustment,
together with other adjustments required by this Section 4 and not previously
made, would result in a minimum adjustment or on the date of exercise. For the
purpose of any adjustment, any specified event shall be deemed to have occurred
at the close of business on the date of its occurrence.



Fractional Interests

. In computing adjustments under this Section 4, fractional interests in Common
Stock shall be taken into account to the nearest 1/100th of a share.



When Adjustment Not Required

. If the Company undertakes a transaction contemplated under this Section 4 and
as a result takes a record of the holders of its Common Stock for the purpose of
entitling them to receive a dividend or distribution or subscription or purchase
rights or other benefits contemplated under this Section 4 and shall, thereafter
and before the distribution to stockholders thereof, legally abandon its plan to
pay or deliver such dividend, distribution, subscription or purchase rights or
other benefits contemplated under this Section 4, then thereafter no adjustment
shall be required by reason of the taking of such record and any such adjustment
previously made in respect thereof shall be rescinded and annulled.



Escrow of Stock

. If after any property becomes distributable pursuant to Section 4 by reason of
the taking of any record of the holders of Common Stock, but prior to the
occurrence of the event for which such record is taken, a holder of this Warrant
exercises the Warrant during such time, then such holder shall continue to be
entitled to receive any shares of Common Stock issuable upon exercise hereunder
by reason of such adjustment and such shares or other property shall be held in
escrow for the holder of this Warrant by the Company to be issued to holder of
this Warrant upon and to the extent that the event actually takes place.
Notwithstanding any other provision to the contrary herein, if the event for
which such record was taken fails to occur or is rescinded, then such escrowed
shares shall be canceled by the Company and escrowed property returned to the
Company.



Reorganization, Reclassification, Merger, Consolidation or Disposition of Assets

.



If there shall occur a Change of Control and, pursuant to the terms of such
Change of Control, shares of common stock of the successor or acquiring
corporation, or any cash, shares of stock or other securities or property of any
nature whatsoever (including warrants or other subscription or purchase rights)
in addition to or in lieu of common stock of the successor or acquiring
corporation ("Other Property"), are to be received by or distributed to the
holders of Common Stock of the Company, then the Holder of this Warrant shall
have the right thereafter for the balance of the Exercise Period to receive,
upon the exercise of the Warrant, the number of shares of common stock of the
successor or acquiring corporation or of the Company, if it is the surviving
corporation, and the Other Property receivable upon or as a result of such
Change of Control by a holder of the number of shares of Common Stock into which
this Warrant is exercisable immediately prior to such event.

In case of any such Change of Control described above, the resulting, successor
or acquiring entity (if not the Company) and, if an entity different from the
successor or acquiring entity, the entity whose capital stock or assets the
holders of the Common Stock are entitled to receive as a result of such Change
of Control, shall assume by written instrument all of the obligations of this
Warrant and the Transaction Documents (as defined in the Purchase Agreement),
subject to such modifications as may be deemed appropriate (as determined by
resolution of the Board of Directors of the Company) in order to provide for
adjustments of shares of the Common Stock into which this Warrant is exercisable
which shall be as nearly equivalent as practicable to the adjustments provided
for in Section 4. For purposes of Section 4, common stock of the successor or
acquiring corporation shall include stock of such corporation of any class which
is not preferred as to dividends or assets on liquidation over any other class
of stock of such corporation and which is not subject to redemption and shall
also include any evidences of indebtedness, shares of stock or other securities
which are convertible into or exchangeable for any such stock, either
immediately or upon the arrival of a specified date or the happening of a
specified event and any warrants or other rights to subscribe for or purchase
any such stock. The foregoing provisions of this Section 4 shall similarly apply
to successive Change of Control transactions. Notwithstanding the rights set
forth in this Section 4.4, if any Change of Control constitutes or results in
(a) a "going private" transaction as defined in Rule 13e-3 under the Exchange
Act, or (b) an acquisition primarily for cash, or (c) an acquisition, merger or
sale with or into a Person not traded on the Nasdaq, American Stock Exchange or
the New York Stock Exchange, then the Company (or any such successor or
surviving entity) will redeem this Warrant from the Holder for a purchase price,
payable in cash on the closing date of such transaction, equal to the Black
Scholes value of the remaining unexercised portion of this Warrant on the
closing date of such transaction, unless the Holder gives the Company written
notice rejecting the redemption within 10 days of the date the Company gives the
Holder written notice of the Holder's right of redemption.

Stock Transfer Taxes

. The issue of stock certificates upon exercise of this Warrant shall be made
without charge to the holder for any tax in respect of such issue. The Company
shall not, however, be required to pay any tax which may be payable in respect
of any transfer involved in the issue and delivery of shares in any name other
than that of the holder of this Warrant, and the Company shall not be required
to issue or deliver any such stock certificate unless and until the person or
persons requesting the issue thereof shall have paid to the Company the amount
of such tax or shall have established to the satisfaction of the Company that
such tax has been paid.



[INTENTIONALLY OMITTED]

Calculations

. All calculations under this
Section 4
shall be made to the nearest cent or the nearest 1/100th of a share, as
applicable. The number of shares of Common Stock outstanding at any given time
shall not include shares owned or held by or for the account of the Company, and
the disposition of any such shares shall be considered an issue or sale of
Common Stock.



Notice of Adjustments

. Upon the occurrence of each adjustment pursuant to this
Section 4
, the Company at its expense will promptly compute such adjustment in accordance
with the terms of this Warrant and prepare a certificate setting forth such
adjustment, including a statement of the adjusted Exercise Price and adjusted
number or type of shares of Warrant Stock or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. The Company will promptly deliver a copy of each such
certificate to the Holder within 10 Trading Days of the occurrence of such
adjustment.



Notice of Corporate Events

. If the Company (i) declares a dividend or any other distribution of cash,
securities or other property in respect of its Common Stock, including without
limitation any granting of rights or warrants to subscribe for or purchase any
capital stock of the Company or any Subsidiary, (ii) authorizes or approves,
enters into any agreement contemplating or solicits stockholder approval for any
Change of Control or (iii) authorizes the voluntary dissolution, liquidation or
winding up of the affairs of the Company, then the Company shall deliver to the
Holder a notice describing the material terms and conditions of such
transaction, at least 20 calendar days prior to the applicable record or
effective date on which a Person would need to hold Common Stock in order to
participate in or vote with respect to such transaction, and the Company will
take all steps reasonably necessary in order to insure that the Holder is given
the practical opportunity to exercise this Warrant prior to such time so as to
participate in or vote with respect to such transaction; provided, however, that
the failure to deliver such notice or any defect therein shall not affect the
validity of the corporate action required to be described in such notice.



Payment of Exercise Price

.
If at the time the Holder exercises this Warrant in accordance with the
provisions of Section 2.1 there is not an effective registration statement
covering the resale of the shares of Common Stock issuable upon such exercise
(or the prospectus contained therein is not available for use), then the Holder,
in its sole discretion, exercise this Warrant in whole or in part and, in lieu
of making the cash payment otherwise contemplated to be made to the Company upon
such exercise in payment of the applicable Aggregate Exercise Price, elect
instead to receive upon such exercise the that number of shares of Warrant Stock
computed using the following formula:



 

X = Y [(A-B)/A]

where:

   

X = the number of shares of Warrant Stock to be issued to the Holder.

     

Y = the number of shares of Warrant Stock with respect to which this Warrant is
being exercised.

     

A = the arithmetic average of the VWAP for the five Trading Days immediately
prior to (but not including) the date of the applicable Exercise Notice.

     

B = the Exercise Price then in effect.

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the shares of Warrant Stock issued in a
cashless exercise transaction shall be deemed to have been acquired by the
Holder, and the holding period for the shares of Warrant Stock shall be deemed
to have commenced, on the date this Warrant was originally issued pursuant to
the Purchase Agreement.

No Rights as Stockholder

. This Warrant does not entitle the Holder to any voting or other rights as a
stockholder of the Company under applicable corporate law prior to exercise and
payment of the Aggregate Exercise Price in accordance with the terms hereof with
respect to the applicable number of shares of Common Stock subject to the
applicable exercise.



Reservation and Authorization of Common Stock. From and after the Closing Date,
the Company shall at all times reserve and keep available for issue upon the
exercise of Warrants such number of its authorized but unissued shares of Common
Stock as will be sufficient to permit the exercise in full of all outstanding
Warrants.

Taking of Record; Stock and Warrant Transfer Books. In the case of all dividends
or other distributions by the Company to the holders of its Common Stock with
respect to which any provision of Section 4 refers to the taking of a record of
such holders, the Company will in each such case take such a record and will
take such record as of the close of business on a Business Day.

The Company will not at any time, except upon dissolution, liquidation or
winding up of the Company, close its stock transfer books or Warrant transfer
books so as to result in preventing or delaying the exercise or transfer of any
Warrant.

[INTENTIONALLY OMITTED]

Loss or Mutilation. Upon receipt by the Company from the Holder of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of this Warrant and indemnity or security reasonably
satisfactory to it and reimbursement to the Company of all reasonable expenses
incidental thereto and in case of mutilation upon surrender and cancellation
hereof, the Company, at Holder's cost, will execute and deliver in lieu hereof a
new Warrant of like tenor to the Holder; provided, however, that in the case of
mutilation, no indemnity shall be required if this Warrant in identifiable form
is surrendered to the Company for cancellation.

Office of the Company. As long as any of the Warrants remain outstanding, the
Company shall maintain an office or agency (which may be the principal executive
offices of the Company) where the Warrants may be presented for exercise,
registration of transfer, division or combination as provided in this Warrant.

Miscellaneous.

Nonwaiver

. No course of dealing or any delay or failure to exercise any right or
obligation hereunder on the part of the Holder or the Company shall operate as a
waiver of such right or obligation, unless the same shall be in writing signed
by the Holder or the Company.



Notice Generally

. All notices, requests, demands or other communications provided for herein
shall be in writing and shall be given in the manner and to the addresses set
forth in the Purchase Agreement.



Successors and Assigns

. Subject to compliance with the provisions of Section 3.1, this Warrant and the
rights evidenced hereby shall inure to the benefit of and be binding upon the
successors of the Company and the successors and assigns of the Holder. The
provisions of this Warrant are intended to be for the benefit of all holders
from time to time of this Warrant, and shall be enforceable by any such holder.



Amendment

. This Warrant may be modified or amended or the provisions of this Warrant
waived with the written consent of both the Company and the Holder.



Severability

. Wherever possible, each provision of this Warrant shall be interpreted in such
manner as to be effective and valid under applicable law. In case any one or
more of the provisions of this Warrant shall be invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this Warrant shall not in any way be affected or impaired thereby and the
parties will attempt in good faith to agree upon a valid and enforceable
provision which shall be a commercially reasonable substitute therefor, and upon
so agreeing, shall incorporate such substitute provision in this Warrant



Headings

. The headings used in this Warrant are for the convenience of reference only
and shall not, for any purpose, be deemed a part of this Warrant.



Governing Law

. all questions concerning the construction, validity, enforcement and
interpretation of this warrant shall be governed by and construed and enforced
in accordance with the laws of the state of new york. each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the city of new york, borough of manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the transaction documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper. each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. the company hereby waives all
rights to a trial by jury.



Entire Agreement

. This Warrant, together with the Purchase Agreement which this Warrant is
subject to and pursuant to which it is given, constitute the entire agreement
between the Company and Holder solely with respect to the subject matter hereof
and supersedes any and all other prior or contemporaneous agreements, either
oral or written, between the Company and Holder solely with respect to such
subject matter; provided, however, (i) the foregoing shall not have any effect
on any agreements the Holder has entered into with the Company or any of its
Subsidiaries (as defined in the Purchase Agreement) prior to the date of the
Purchase Agreement with respect to any prior investment made by the Holder in
the Company and (ii) nothing contained in this Warrant or any other Transaction
Document shall (or shall be deemed to) waive, alter, modify or amend in any
respect any obligations of the Company or any of its Subsidiaries or any rights
of or benefits to the Holder or any other Person in any agreement entered into
prior to the date of the Purchase Agreement between or among the Company and/or
any of its Subsidiaries and the Holder and all such agreements shall continue in
full force and effect.



Noncircumvention

. The Company hereby covenants and agrees that the Company will not, by
amendment of its charter, bylaws or through any reorganization, transfer of
assets, consolidation, merger, scheme of arrangement, dissolution, issue or sale
of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, and will at all
times in good faith carry out all the provisions of this Warrant and take all
action as may be required to protect the rights of the Holder. Without limiting
the generality of the foregoing, the Company (i) shall not increase the par
value of any shares of Common Stock receivable upon the exercise of this Warrant
above the Exercise Price then in effect and (ii) shall take all such actions as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and non-assessable shares of Common Stock upon the
exercise of this Warrant.



[Signature appears on following page.]



IN WITNESS WHEREOF, Quantum Fuel Systems Technologies Worldwide, Inc. has caused
this Warrant to be executed by its duly authorized officer and attested by its
Secretary or other designated officer.

Dated: ___________, 2011

Quantum Fuel Systems Technologies Worldwide, Inc.

 

By:

Name:

Title:

 

 

EXHIBIT A



EXERCISE NOTICE

[To be executed only upon exercise of Warrant]



The undersigned hereby elects to exercise its right to purchase __________shares
of the Common Stock of Quantum Fuel Systems Technologies Worldwide, Inc.
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price of such shares in full.

Please issue a certificate or certificates representing said shares in the name
of the undersigned or in such other name as is specified below:

____________________________________

(Name)

____________________________________

____________________________________

____________________________________

(Address)

[and, if such shares of Common Stock shall not include all of the shares of
Common Stock issuable as provided in this Warrant, that a new Warrant of like
tenor and date for the balance of the shares of Common Stock issuable hereunder
be delivered to the undersigned.]

3. The Holder intends that payment of the Exercise Price shall be made as (check
one):

____ "Cash Exercise" under Section 5

____ "Cashless Exercise" under Section 5

 

 



(Name of Registered Owner)



(Signature of Registered Owner)



(Street Address)



(State) (Zip Code)

Dated:______________________________

NOTICE: The signature on this subscription must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.



EXHIBIT B



ASSIGNMENT FORM

FOR VALUE RECEIVED the undersigned registered owner of this Warrant for the
purchase of shares of common stock of Quantum Fuel Systems Technologies
Worldwide, Inc. hereby sells, assigns and transfers unto the Assignee named
below all of the rights of the undersigned under this Warrant, with respect to
the number of shares of common stock set forth below:

 

 







(Name and Address of Assignee)



(Number of Shares of Common Stock)

 

and does hereby irrevocably constitute and appoint _____________________
attorney-in-fact to register such transfer on the books of the Company,
maintained for the purpose, with full power of substitution in the premises.

 

Dated:



(Print Name and Title)



(Signature)



(Witness)

 

 

 

NOTICE: The signature on this assignment must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.



EXHIBIT C

FORM OF INVESTMENT REPRESENTATION LETTER

In connection with the acquisition of warrants (the "Warrants") to purchase
_________ shares of common stock of Quantum Fuel Systems Technologies Worldwide,
Inc. (the "Company"), par value $0.02 per share (the "Common Stock"), by
_______________________ (the "Holder") from ________________, the Holder hereby
represents and warrants to the Company as follows:



The Holder (i) is an "Accredited Investor" as that term is defined in Rule 501
of Regulation D promulgated under the Securities Act of 1933, as amended (the
"Act"); and (ii) has the ability to bear the economic risks of such Holder's
prospective investment, including a complete loss of Holder's investment in the
Warrants and the shares of Common Stock issuable upon the exercise thereof
(collectively, the "Securities").



The Holder, by acceptance of the Warrants, represents and warrants to the
Company that the Warrants and all securities acquired upon any and all exercises
of the Warrants are purchased for the Holder's own account, and not with view to
distribution of either the Warrants or any securities purchasable upon exercise
thereof in violation of applicable securities laws.



The Holder acknowledges that (i) the Securities have not been registered under
the Act, (ii) the Securities are "restricted securities" and the certificate(s)
representing the Securities shall, if required, bear the legend set forth in
Section 9.8 of the Purchase Agreement and may only be removed in accordance with
the provisions of such section.

 

IN WITNESS WHEREOF, the Holder has caused this Investment Representation Letter
to be executed this ___ day of _______________, 20__.

 

[Name]

 

By:

Name:

Title:

 

 